Appellant urges again only the lack of evidence to support a conviction for homicide of a higher offense than manslaughter. The facts have again received our careful attention, which only strengthen our belief in the correctness of the former opinion. We now observe that appellant admitted in his own testimony that he met deceased out on the road at a time when appellant was in a truck and had his gun, but he said this was before he knew anything about his sister's *Page 351 
trouble. It is conclusively established that appellant learned of his sister's disgrace on the 15th of February. The hardware man who sold appellant the Winchester rifle which he carried, testified that it was after the 14th that he sold him the gun. If appellant had this gun in the truck with him when he met deceased on the road, it must have been after he was informed of his sister's disgrace. Witness Anderson swore that the time he saw appellant and deceased meet out in the country when appellant was in a truck and had his gun with him, was about a week before the homicide. This would make the meeting occur a week or more after it is admitted appellant learned of the disgrace of his sister and of the connection of deceased with same. Said witness testified that appellant was coming down the road in a truck with his gun and that deceased was walking on foot up the road when the two parties met. It would be difficult to conceive how appellant could fail to see deceased, and in view of his own admission that he did see him on an occasion when he had his gun, this seems to remove any question both of the meeting and of the fact that appellant saw deceased. The sheriff of the county testified that he took from appellant and his father a shotgun and a Winchester rifle. The date of this occurrence was fixed by appellant himself in his testimony as on the 22nd of February preceding the killing on the 3rd of March. When a killing is because of insults to a female relative, one of the things necessary, before same will be manslaughter, is that it be shown that same took place at the first meeting between the parties. The sheriff testified that he saw appellant and his brother at the Senter garage and had a conversation with them in reference to Mack Hart, and he told them that he had seen him and they wanted to know what Mack was going to do about it, and he informed them that deceased was not going to do anything, was not guilty and said he was not going to leave the country. They asked the sheriff to go get Mack and bring him to town and let them talk to him, but he told them he could not do it. This was four or five days before the shooting. We are unable to conclude that the jury were not justified in finding this appellant guilty of murder. Admitting that the conduct of deceased was deserving of the severest censure, and that it was such as our law concedes to be adequate cause to produce an uncontrollable passion which would reduce the killing to manslaughter, if the jury believed it caused and produced the killing — still it must be borne in mind that unless the jury believe that the killing *Page 352 
did result from such uncontrollable passion, and did take place at the first meeting between the accused and the deceased after the former has received information of the insulting conduct, they would be within their province in rejecting the defensive claim that the homicide was only manslaughter, and in rendering a verdict for murder.
The motion for rehearing will be overruled.
Overruled.